Case 9:19-cv-80825-DMM Document 37 Entered on FLSD Docket 11/11/2019 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

                                  CASE NO: 19-CV-80825-DMM

  JENNIFER QUASHA, on behalf of her
  son, H.Q., a minor

           Plaintiffs

  vs.

  CITY OF PALM BEACH GARDENS, FLORIDA

        Defendants
  __________________________________________/

                                   NOTICE OF APPEARANCE

           NOTICE IS HEREBY GIVEN that Justin Forti, Esq. of Disability Independence Group,

  Inc. hereby gives notice of his appearance in the above-styled cause as counsel for the Plaintiff,

  JENNIFER QUASHA, on behalf of her son, H.Q. Copies of all future pleadings and

  correspondences should be sent to the undersigned counsel at the address written below.

                                       Justin Forti, Esq.
                                       FL Bar No. 117720
                                       DISABILITY INDEPENDENCE GROUP, INC.
                                       2990 Southwest 35th Avenue
                                       Miami, Florida 33133
                                       Phone (305) 669-2822
                                       Facsimile (305) 442-4181
                                       E-Mail: jforti@jusdigit.org
                                               mdietz@justdigit.org
                                               aa@justdigit.org




        Disability Independence Group, Inc., 2990 Southwest 35th Avenue, Miami, Florida 33133
Case 9:19-cv-80825-DMM Document 37 Entered on FLSD Docket 11/11/2019 Page 2 of 2
                                                         Quasha v. City of Palm Beach Gardens, FL
                                                                      Case No.: 19-cv-80825-DMM
                                                                                       Page 2 of 2

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this November 11, 2019 a I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF system which will send notice of

  electronic filing to all parties and counsel of record in the herewith service list, or in some other

  authorized manner for those counsel or parties who are not authorized to receive notices

  electronically.

                                        DISABILITY INDEPENDENCE GROUP, INC.
                                        2990 Southwest 35th Avenue
                                        Miami, Florida 33133
                                        Phone (305) 669-2822
                                        Facsimile (305) 442-4181
                                        E-Mail: MDietz@justdigit.org
                                                aa@justdigit.org
                                                jforti@justdigit.org

                                        By: s/Justin Forti
                                        Justin Forti, Esq.
                                        FL Bar No. 117720




      Disability Independence Group, Inc., 2990 Southwest 35th Avenue, Miami, Florida 33133
